DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-17, and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to base claims 1 and 22, the “installed state of the drape assembly” and the “uninstalled state of the drape assembly” are indefinite terms. That is, is the “state of the drape assembly” defined by the structural relationship or assembly of the drape assembly to/on the surgical manipulator system or another object, or defined by a  location where the drape assembly is placed?

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-10,12-20, and 22-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ortmaier et al. (WO2009/092701, with English translation from U.S. Pat. No. 8,740,881 to Ortmaier et al.) in view of Verschuur (6,375,610). For the purpose of examination, the examiner hereby refers to figures and passages in the U.S. patent to Ortmaier et al., which are the same figures and passages (translated) from the PCT document.  Ortmaier et al. disclose the invention substantially as claimed.  Ortmaier et al. disclose (in the patent), at least in figures 1-3 and col. 2, lines 33-54 and col. 3, line 44 to col. 5, line 5; drape assembly for providing a sterile interface for a surgical manipulator system (1), the drape assembly comprising: a first drape portion (25) configured to receive a first portion of the surgical manipulator system in an installed state of drape assembly; a second drape portion (26) configured to receive a second portion (3) of the surgical manipulator system in the installed state of the drape assembly; and a coupling mechanism  (combination of 31, 33, and 36) configured to rotatably couple the first drape portion to the second drape portion (when the rings 31 and 33 rotate relative to each other, according to col. 2, lines 42-44), wherein the coupling mechanism comprises a first coupling member (31) and second coupling member (33), wherein the first and second coupling members form a rotatable seal (when combined with element 36), wherein the first coupling member and the second coupling member comprise complementary engagement features (i.e., opposing surfaces on opposite sides of element 36) configured to engage one another to form the rotatable seal), wherein the seal comprises a labyrinth seal (i.e., a labyrinthine configuration or space defined by the structures of 31, 33, and 36, as shown in a cross-section in fig. 3), wherein the second drape portion is configured to receive a manipulator (combination of 4, 5, 6, and/or a tool, according col. 3, line 63) coupled to the first portion (combination of 2 and 3) of the surgical manipulator system in the installed state of the drape assembly, wherein the second drape portion comprises a pocket (i.e., an opening) configured to receive the manipulator, wherein the pocket is configured to provide a sterile barrier between the manipulator and a surgical instrument (e.g., a tool, according to col. 3, line 63) mounted to the manipulator, wherein the pocket includes a flexible membrane (28) positionable to cover an output of the manipulator, wherein the flexible membrane is located at a distal end of the pocket, wherein the pocket is configured to allow the manipulator to move away (during movement of the arms) from the first portion of the surgical manipulator system in the installed state of the drape assembly, wherein the second drape portion is configured to allow the manipulator to move away (during movement of the arms) from the first portion of the surgical manipulator system in the installed state of the drape assembly, wherein the second drape portion is configured to receive a second portion of the surgical manipulator system extending from and rotatably connected (at joint 7) to the first portion of the surgical manipulator system, wherein the second drape portion is configured to receive a manipulator arm (e.g., 4, 5, or 6) of the surgical manipulator system, wherein the second drape portion comprises one or more pockets (i.e., openings) configured to receive differing respective components of the second portion of the surgical manipulator system, wherein the coupling mechanism is configured to be coupled to the surgical manipulator system.  
Ortmaier et al. also disclose a method of draping a surgical manipulator system (1), the method comprising: draping a first portion of the surgical manipulator system with a first drape portion (25) of a drape assembly attached to a first coupling member (31); and draping a second portion of the surgical manipulator system with a second drape portion (26) of the drape assembly attached to a second coupling member; wherein, the first drape portion and the second drape portion are rotatably coupled to one another via a coupling of the first coupling member and the second coupling member of the drape assembly, wherein the first and second coupling members form a seal, and wherein the method further comprises coupling one or both of the first coupling member and the second coupling member to at least one of the first (e.g., 3) and second (e.g. 4) portions of the surgical manipulator system.
Ortmaier et al. further disclose a drape assembly for providing a sterile interface for a surgical manipulator system, the drape assembly comprising: a first drape portion (25) configured to receive a first portion of the surgical manipulator system in an installed state of the drape assembly; a second drape portion (26) configured to receive a second portion of the surgical manipulator system in the installed state of the drape assembly; and a coupling mechanism (combination of 31, 33, and 36) configured to rotatably couple the first drape portion to the second drape portion, wherein the coupling mechanism comprises a first coupling member (31) coupled to the first drape portion and a second coupling member (33) coupled to the second drape portion, the first and second coupling members coupled together and forming a rotatable seal (according to col. 2, lines 42-44), wherein the first coupling member and the second coupling member comprise complementary engagement features (i.e., opposing surfaces on opposite sides of element 36) that engage one another to form the rotatable seal, wherein the rotatable seal comprises a labyrinth seal (i.e., a labyrinthine configuration or space defined by the structures of 31, 33, and 36, as shown in a cross-section in fig. 3), wherein the second drape portion is configured to receive a manipulator (combination of 4, 5, 6, and/or a tool, according to col. 3, line 63) coupled to the first portion of the surgical manipulator system, the second portion of the surgical manipulator system comprising the manipulator, and wherein the coupling mechanism is configured to be coupled to the first portion (combination of 2 and 3) of the manipulator system in the installed state of the drape assembly; and wherein the second drape portion is configured to, in the installed state of the drape assembly, allow the manipulator to move away from the first portion of the surgical manipulator system.
However, Ortmaier et al. do not explicitly disclose that, in an uninstalled state of the drape assembly, the first coupling member is fixedly attached to the first drape portion and the second coupling member is fixedly attached to the second drape portion.  Also, Ortmaier et al. do not explicitly disclose that the method includes the first drape portion being fixedly attached to the first coupling member and the second drape portion being fixedly attached to the second coupling member.  Verschuur teaches, at least in figures 2 and 3 and col. 3, lines 23-44 and col. 8, lines 10-29; a coupling member (e.g., 23 or 24) fixedly attached (via molten plastic 34) to a drape portion (22).  It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Verschuur, to modify the assembly and method of Ortmaier et al., so that the first coupling member is fixedly attached to the first drape portion and the second coupling member is fixedly attached to the second drape portion; or that the first drape portion is fixedly attached to the first coupling member and the second drape portion is fixedly attached to the second coupling member.  Such modifications would ensure that the seals between each of the first and second coupling members and each of the first and second drape portions, as well as the seal between first and second couplings, would be leak-proof.
However, Ortmaier et al. also do not explicitly disclose that the coupling mechanism couples the first drape portion to the second drape portion in an uninstalled state of the drape assembly.  Verschuur teaches, at least in figure 2 and col. 3, lines 24-44 and col. 8, lines 10-18; a coupling mechanism (e.g., combination of 24 and 25) attached (e.g., via 32) to a drape portion (22) in an uninstalled state of a drape assembly.  It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Verschuur, to modify the assembly of Ortmaier et al., so that the coupling mechanism couples the first drape portion to the second drape portion in an uninstalled state of the drape assembly (when the coupling mechanism is attached to drape portions of the drape assembly).  Such a modification would ensure that the seal formed by the coupling mechanism would be leak-proof.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ortmaier et al. (WO2009/092701) in view of Verschuur (6,375,610), and further in view of Orban, III et al. (8,202,278).  Ortmaier et al. in view of Verschuur disclose the invention substantially as claimed, wherein the drape assembly includes a flexible membrane (28) and surgical instrument (a tool, according col. 3, line 63) mounted to the manipulator.  However, Ortmaier et al. in view of Verschuur do not explicitly disclose the flexible membrane is configured to allow an actuating force to be transmitted from the output of the manipulator to an input of the surgical instrument.  Orban, III et al. teach, at least in figures 3A, 3B, and 7 and col. 5, line 51 to col. 6, line 41 and col. 7, line 60 to col. 8, line 6; a flexible membrane (70) configured to allow an actuating force to be transmitted from the output of a manipulator (within 58) to an input (e.g., drive cables within shaft 56) of a surgical instrument (24) mounted to the manipulator.  It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Orban, III et al., to modify the drape assembly of Ortmaier et al. in view of Verschuur, so that the flexible membrane is configured to allow an actuating force to be transmitted from the output of the manipulator to an input of a surgical instrument mounted to the manipulator.  Such a modification would allow operation of the surgical instrument while the manipulator is shielded from the surgical site. 

Allowable Subject Matter
Claims 21 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	
Response to Amendment
Applicant’s arguments with respect to claims 1-3 and 5-28 have been considered but are moot in view of new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Geraci (3,796,477) teaches a drape assembly.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771